DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the application. Amended claims 1-3 and 8 have been noted. The amendment filed 3/24/22 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 9-11, filed 3/24/22, with respect to claims 1 and 8 have been fully considered and are persuasive. Applicant argues that Saitou and Tsuei do not disclose features 1 and 2 of amended claim 1 since Saitou does not include an annular groove or third discharge ports opened to the annular groove and the blocker plate of Tsuei does not include an inclined surface or the third discharge ports opened to the annular groove. This is found persuasive because Saitou and Tsuei do not disclose or reasonably suggest the specific configuration of the ceiling portion, annular groove, and third gas discharge ports as now claimed in amended claims 1 and 8. These features allow diffusing the processing gas smoothing on the opposing part and the amount of gas discharged from the first gas discharge ports can be uniformly distributed on the substrate. In addition, the inclined surface of the annular groove guides the gas discharged into the annular groove form the third gas discharge ports of the shower head to the peripheral portion of the first diffusion space which results in preventing the gas from staying in the first diffusion space. The rejection of claims 1 and 8 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a gas processing apparatus (or gas processing method) comprising a ceiling portion disposed above the opposing part and including a shower head, an annular groove surrounding the shower head and partially defined by an inclined surface, and an opposing surface extending from an outer edge of the inclined surface; third gas discharge ports formed in the shower head each of the third gas discharge ports configured to extend from the second gas diffusion space to be opened to the annular groove in an oblique direction having a larger slope with respect to the vertical axis than the slope of the second gas discharge ports, communicate with the second gas discharge space, and radially discharge the processing gas from a central side of the first gas diffusion space to a peripheral side of the first gas diffusion space within the context of claims 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715